Title: To Thomas Jefferson from George Washington, 17 June 1791
From: Washington, George
To: Jefferson, Thomas



Sir
Mount-Vernon, June 17th. 1791.

By the last post from the southward I received your letters of the 17th. and 24th. of April, with their enclosures.
In a letter of the 7th. of May, which I wrote to the Secretary of the Treasury from Charleston, I expressed my approbation of what he informed me had been determined by the Vice-President and the Heads of Departments, relative to Mr. Short’s negociation at Amsterdam, and the further progress of the loans in Holland. I am, Sir, Your most obedient Servant,

Go: Washington

